DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 7, 8, 10, and 13-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 18, 21, 23, 24, 28, and 30-32 of copending Application No. 16/771,462 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘462 application anticipate the subject matter of the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
1 (Currently Amended). A method for producing a functional element with a control unit, at least one control command for a printing device (-) intended to reproduce a reference digital graphical representation with the printing device -3-), at least one layer of at least one functional particle printed on the timepiece component 
Claim 17. (New) A method for producing a three-dimensional element on a timepiece component, in particular on a dial, comprising the following steps of: generating, by means of a control unit, at least one control instruction for a printing device for reproducing a reference digital graphical representation relating to said three- dimensional element, and constructing, by means of the printing device, at least two substantially superimposed or superimposed layers each comprising at least one particle which is printed on the timepiece component and which forms the three-dimensional element.
2 (Currently Amended). The method according to wherein the construction step 
Claim 18. (New) The method according to claim 17, wherein the construction step comprises, for each layer of at least one printed particle, a sub-step of applying a layer of at least one particle on the timepiece component and a sub-step of treating said layer of at least one particle.
5 (Currently Amended). The method according to claim 1, wherein said ink comprises a fluid that conveys said at least one functional particle, the fluid being selected from a solvent, a viscoelastic polymer, an oil, water and/or an aqueous solution.
Claim 21. (New) The method according to claim 17, wherein an ink comprises a fluid carrying said at least one particle, the fluid being chosen from among a solvent, a viscoelastic polymer, an oil, water and/or an aqueous solution.
7 (Currently Amended). The method according to claim 1, wherein the attachment phase comprises exposing the layer of at least one functional particle to an in particular hot/dry airflow and/or to light radiation, in particular ultraviolet 

Claim 23. (New) The method according to claim 17, wherein a fixing phase provides for exposing the layer of at least one particle to an airflow, in particular a hot airflow and/or to light radiation, in particular ultraviolet radiation or infrared radiation.
8 (Currently Amended). The method according to claim 1, wherein, when another particle forms said at least one layer built in the construction step 
Claim 24. (New) The method according to claim 17, wherein at least one particle is included in an ink such as: a colored ink comprising at least one pigmented or colored particle, or a colorless or transparent or translucent ink comprising at least one colorless or transparent or translucent particle, or a functional ink comprising at least one functional particle.
10 (Currently Amended). A timepiece component claim 1.
Claim 28. (New) The timepiece component, in particular a dial, comprising at least one three-dimensional element capable of being obtained by the method according to claim 17.
13 (Currently Amended). A system for producing a functional element system implements the method according to claim 1, the system (-1) comprising a printing device (-3+ and a control unit 
Claim 30. (New) A system for producing a three-dimensional element on a timepiece component implementing the method according to claim 17, the system comprising a printing device and a control unit, said printing device being connected to said control unit.
14 (Currently Amended). The system according to , wherein the control unit 
Claim 31. (New) The system according to claim 30, wherein the control unit comprises hardware and software resources, said hardware resources comprising memory elements having at least one reference three-dimensional graphical representation to be produced on a timepiece component and descriptive data relating to said at least one reference three-dimensional graphical representation.
15 (Currently Amended). A computer program comprising program code instructions for carrying out the steps of the method according to claim 1 when said program is run by a control unit 
Claim 32. (New) A computer program product comprising program code instructions for executing the steps of the method according to claim 17, when said program is executed by a control unit.


Claims 1, 2, 5, 7, 8, 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 20, 27, and 29-31 of copending Application No. 16/771,310 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘462 application anticipate the subject matter of the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
1 (Currently Amended). A method for producing a functional element with a control unit, at least one control command for a printing device (-) intended to reproduce a reference digital graphical representation with the printing device -3-), at least one layer of at least one functional particle printed on the timepiece component 
19. (New) A method for manufacturing a dial comprising at least one three- dimensional element, the method comprising: generating, by means of a control unit, at least one control command for a printing device for reproducing a reference digital graphical representation relating to the dial provided with at least one three-dimensional element, constructing, by means of a particle jet from the printing device, at least two superimposed layers comprising printed particles on a support element forming the dial, and removing the dial from the support element.
2 (Currently Amended). The method according to wherein the construction step 
20. (New) The method according to claim 19, wherein the construction step comprises a sub-step of producing a dial blank including the following phases of applying at least one layer of particles onto the support element; and treating the at least one layer of printed particles.
5 (Currently Amended). The method according to claim 1, wherein said ink comprises a fluid that conveys said at least one functional particle, the fluid being selected from a solvent, a viscoelastic polymer, an oil, water and/or an aqueous solution.
27. (New) The method according to claim 19, wherein the ink comprises a fluid carrying the at least one particle or particles, the fluid being chosen from among a solvent, a viscoelastic polymer, an oil, water, and an aqueous solution.
7 (Currently Amended). The method according to claim 1, wherein the attachment phase comprises exposing the layer of at least one functional particle to an in particular hot/dry airflow and/or to light radiation, in particular ultraviolet 

29. (New) The method according to claim 19, wherein the fixing phase provides for exposing the layer to an airflow, in particular a hot airflow and/or to light radiation, in particular ultraviolet (UV) radiation or infrared radiation.
8 (Currently Amended). The method according to claim 1, wherein, when another particle forms said at least one layer built in the construction step 
30. (New) The method according to claim 19, wherein the particle is included in an ink including one of a colored ink comprising pigmented or colored particles, a colorless or transparent or translucent ink comprising colorless or transparent or translucent particles, and a functional ink comprising functional particles.
10 (Currently Amended). A timepiece component claim 1.
31. (New) A dial comprising at least one three-dimensional element obtained by the method according to claim 19.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, “in particular” renders the claim indefinite. It is not clear whether the specified attachment phase methods are required are alternatives to one another considering “in particular” similarly to “preferably” is a term of degree and the scope is unascertainable from the instant application. For purposes of examination, “at least one functional particle to an in particular hot/dry airflow and/or to light radiation, in particular ultraviolet or infrared radiation” is interpreted to mean “at least one functional particle to a hot/dry airflow and/or to light radiation, ultraviolet or infrared radiation.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson US 2004/0054031 in view of Asprey US 5,380,206.
Regarding claim 1, Jacobson discloses a method for producing a functional element (i.e. arbitrary patterns) on a substrate (388, 400, 540), comprising the following steps: generating with a control unit, at least one control command for a printing device intended to reproduce a pattern relating to said functional element [0007],[0008],[0065]-[0072](i.e. implied from the production of the disclosed arbitrary pattern); and constructing with the printing device, at least one layer of at least one functional particle (i.e. ink printed on the substrate so as to form the functional element) [0007],[0008],[0065]-[0072].  
Jacobson as described in the paragraph above does not specifically disclose the substrate is a timepiece component and the at least one control command for a printing device intended to reproduce a reference digital graphical representation relating to said functional element.
However, Asprey discloses it is known in the prior art to produce a functional method on a timepiece component and a step where the at least one control command for a printing device intended to reproduce a reference digital graphical representation relating to said functional element, see 3:64-4:17, elements 24-40 in Fig. 3.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobson as suggested by Asprey because doing so allows the user to design a customizable display for a timepiece.
Regarding claim 2, Jacobson and Asprey further disclose the method wherein the construction step comprises, for the layer of at least one printed functional particle, a sub-step of applying a layer of at least one functional particle onto the timepiece component (i.e. screen printing) and a sub-step of treating said layer of at least one functional particle (i.e. curing), see Jacobson [0065]-[0066].  
Regarding claim 3, Jacobson and Asprey further disclose the method wherein the application sub-step comprises execution, by the control unit, of said at least one control command comprising data describing said reference digital graphical representation to be reproduced, see Jacobson [0065]-[0066] (i.e. desired pattern) and Asprey 3:64-4:17, elements 24-40 in Fig. 3.
Regarding claim 4, Jacobson and Asprey further disclose the method wherein the application sub-step comprises depositing at least one ink comprising said at least one functional particle, see Jacobson [0065]-[0066].  
Regarding claim 5, Jacobson and Asprey further disclose the method wherein said ink comprises a fluid that conveys said at least one functional particle, the fluid being selected from a solvent, a viscoelastic polymer, an oil, water and/or an aqueous solution, see Jacobson [0065]-[0066].  
Regarding claim 6, Jacobson and Asprey further disclose the method wherein the sub-step of treating the layer of at least one functional particle comprises a phase of attaching said layer of at least one functional particle to the timepiece component see Jacobson [0065]-[0066] (i.e. desired pattern; UV/heat curing) and Asprey 3:64-4:17, elements 24-40 in Fig. 3.
Regarding claim 7, Jacobson and Asprey further disclose the method wherein the attachment phase comprises exposing the layer of at least one functional particle to an in particular hot/dry airflow and/or to light radiation, in particular ultraviolet or infrared radiation, see Jacobson [0065]-[0066] (i.e. desired pattern; UV/heat curing).  
Regarding claim 8, Jacobson and Asprey further disclose the method  wherein, when another particle forms said at least one layer built in the construction step, this other particle is coloured, pigmented, colourless, transparent or translucent, see Jacobson [0065]-[0066].  
Regarding claim 9, Jacobson and Asprey further disclose the method  wherein said at least one functional particle is comprised in a functional ink selected from the group consisting of an electroluminescent ink, a phosphorescent ink, photoluminescent ink, a conductive ink, a semi-conductive ink, an 5Docket No. 518196US Preliminary Amendment electroactive ink, a magnetic ink, a photochromic ink, electrochromic ink, thermochromic ink, an ionochromic ink and a mechanochromic ink, see Jacobson  [0007],[0008],[0065]-[0072] (i.e. semi-conductive ink).  
Regarding claim 10, Jacobson and Asprey further disclose a timepiece component  comprising at least one functional element that can be obtained from the method see Jacobson [0065]-[0066] (i.e. desired pattern) and Asprey 3:64-4:17, elements 24-40 in Fig. 3.
Regarding claim 11, Jacobson and Asprey disclose a timepiece component as described in the paragraphs above.
	Jacobson and Asprey do not specifically disclose the timepiece component wherein the functional element is a constituent part of the timepiece component that can change its state in a reversible manner said change in state allowing a display function of the timepiece to be realised or allowing a step in an operating process of a movement of the timepiece to be established that is intended to perform a function of said timepiece.
However, Jacobson in combination with the relied upon disclosure of Asprey also discloses other embodiments of semiconductive ink (Fig. 3E) wherein the functional element is a constituent part of the timepiece component that can change its state in a reversible manner said change in state allowing a display function of the timepiece to be realised or allowing a step in an operating process of a movement of the timepiece to be established that is intended to perform a function of said timepiece, see Jacobson [0048].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobson and Asprey as suggested by Jacobson because doing so allows the pattern of the dial to change color via electroluminescence.
Regarding claim 12, Jacobson and Asprey further disclose a timepiece having at least one timepiece component see Jacobson [0065]-[0066] (i.e. desired pattern) and Asprey 3:64-4:17, elements 24-40 in Fig. 3.
Regarding claim 13, Jacobson and Asprey further disclose a system for producing a functional element on a timepiece component, which system implements the method, the system  comprising a printing device and a control unit, said printing device being connected to said control unit,  see Jacobson [0065]-[0066] (i.e. desired pattern) and Asprey 3:64-4:17, elements 24-40 in Fig. 3.
Regarding claim 14, Jacobson and Asprey further disclose the system wherein the control unit comprises hardware and software resources, said hardware resources comprising memory elements having at least one 6Docket No. 518196US Preliminary Amendment reference digital graphical representation relating to said functional element to be produced on the timepiece component and descriptive data relating to said at least one reference digital graphical representation,  see Jacobson [0065]-[0066] (i.e. desired pattern) and Asprey 3:64-4:17, elements 24-40 in Fig. 3.
Regarding claim 15, Jacobson and Asprey further disclose a computer program comprising program code instructions for carrying out the steps of the method when said program is run by a control unit, see Jacobson [0065]-[0066] (i.e. desired pattern) and Asprey 3:64-4:17, elements 24-40 in Fig. 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844